Citation Nr: 0816626	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  96-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury.

2.  Entitlement to an initial compensable evaluation for 
bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1995.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 1998 and August 2004.  
This matter was originally on appeal from rating decisions 
dated in January 1996 and July 2000 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina and St. Petersburg, Florida.

In March 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

The issue of entitlement to an initial compensable evaluation 
for bilateral pterygium is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of cold injury that are 
related to active service.


CONCLUSION OF LAW

The veteran does not have residuals of cold injury that were 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 1998 Remand, the RO 
scheduled an examination in order to determine whether the 
veteran had any residuals of an in-service cold injury and 
issued a supplemental statement of the case.  Pursuant to the 
Board's August 2004 Remand, the veteran was afforded a travel 
board hearing.  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's 
November 1998 and August 2004 Remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in June 2003, March 2006, and February 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The February 2007 letter told him 
to provide any relevant evidence in his possession.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2006 letter advised him of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran contends that he has residuals of frostbite for 
his fingertips and toes suffered in October 1972 and December 
1979.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of chronic residuals of frost bite to the 
fingers and toes is factually shown during service.  The 
Board concludes it was not.  

The Board cannot conclude a "chronic" condition was 
incurred during service without some indication that a 
chronic condition exists.  The veteran's service medical 
records indicate that he presented in October 1972 with 
complaints of frostbite and swelling and fingertips and toes, 
twice in December 1979 with complaints that all toes on both 
feet were numb and noting that he might have frostbite, and 
in February 1980 with complaints of frost bite.  However, 
physical examination indicated that toes and fingers had 
normal warmth and good capillary filling with no physical 
evidence of cold weather injury.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The veteran underwent a VA examination in January 1996.  The 
VA examiner noted that the veteran provided a history that in 
1972 the veteran had a mild frostbite injury to the bilateral 
hands and bilateral feet which was treated with dressing 
changes with return of almost normal sensation to the tips of 
his fingers and toes.  The VA examiner also noted that the 
veteran reported that in 1979, he again suffered a frostbite 
injury with a more severe injury to his fingers and toes with 
residual decreased sensation on his fingertips and on his 
toes.  The VA examiner noted that the veteran reported that 
he continued to have problems with his feet more so than his 
hands, especially with his great toe metatarsophalangeal 
joints for which he had underwent multiple surgeries and that 
he continued to have a feeling of pins and needles on his 
hands and his feet although he did have protective sensation.  

Physical examination of the veteran's hands revealed no 
scarring and normal pigmentation but decreased sensation to 
light touch and pin prick objectively.  Physical examination 
of the veteran's feet revealed decreased sensation to 
approximately the middle metatarsal level and proximal to 
this area, he had normal sensation.  

The assessment was status post 2 frostbite injuries in 1972 
and 1979 with residual decreased sensation in the hands and 
feet.

In November 1998, the Board remanded the case so that the 
veteran could be afforded a new examination given the 
conflict in the evidence, and in view of the fact that the 
claims folder did not appear to have been available to the VA 
examiner who evaluated the veteran in January 1996.
 
At the May 1999 VA examination, the veteran described chronic 
hypersensitivity to his fingers and toes bilaterally noting 
that it was worse in cold weather with some numbness and 
tingling at that time.  He also stated that he had a chronic 
problem with decreased sensitivity.  The VA examiner reviewed 
the veteran's claims file and examined the veteran's fingers 
and toes.  He noted that the veteran had normal skin mucosa 
to the fingers and toes bilaterally and stated that there was 
no evidence of cold weather injury.  

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
has current chronic residuals of cold injury to his fingers 
and toes and if they are related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

Here, there are legitimate reasons for accepting the May 1999 
VA examiner's unfavorable medical opinion over the January 
1996 VA examiner's favorable medical opinion.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  For example, an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Also, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).    

It is apparent that the VA examiner's assessment was based in 
no small part to the veteran's reports that he was treated in 
1972 for a mild frostbite injury to the bilateral hands and 
bilateral feet and in 1979 with a more severe frostbite 
injury to his fingers and toes with residual decreased 
sensation on his fingertips and on his toes.  The record, 
however, indicates that physical examinations were normal and 
no treatment was prescribed.  Thus, the January 1996 VA 
physician's opinion unfortunately fail to take into account 
the relevant service medical records on file which document 
the normal evaluation for the veteran's fingers and toes in 
1972, 1979, and 1980.   

In comparison, these factors were considered by the May 1999 
VA examiner, and his opinion was rendered only after review 
of the claims file and physical examination of the veteran.  
Therefore, the Board will accord the May 1999 examination 
greater probative weight.

The Board acknowledges that the veteran believes that he 
suffers from residuals of in-service cold weather injury.  
However, only medical professionals are competent to express 
opinions as to medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for the residuals of cold 
injury is denied.




REMAND

With respect to the issue of entitlement to an initial 
compensable evaluation for bilateral pterygium, the Board 
notes that the veteran treatment records indicate that the 
veteran's defective vision has increased in severity.  

The veteran's service-connected disability is rated under 
Diagnostic Code 6034.  Under that diagnostic code, a 
noncompensable evaluation is warranted where vision is 20/40 
in both eyes.  A 10 percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  A 10 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  The evaluations continue to increase for 
additional impairment of central visual acuity. 38 C.F.R. § 
4.84a (2007).  

The Board notes that a December 2007 optometry note found the 
veteran's vision to be 20/40 in the right eye and 20/25 in 
the left eye (pinhole).  However, visual acuity is to be 
measured based on the best distant vision obtainable after 
the best correction by glasses.  38 C.F.R. § 4.75.  Thus, in 
order to afford the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that a medical opinion in conjunction with 
the review of the entire record and examination of the 
veteran is warranted to assess the current severity of the 
veteran's service-connected pterygium.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected pterygium 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


